DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is pending.

Drawings
The drawings are objected to because reference number 110 in figure 12 is not pointing to the vest.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Karve et al. (2014/0155792) in view of Halperin et al. (4,928,674).
Regarding claim 1, in fig. 1b Karve discloses a cardiopulmonary resuscitation (CPR) device to provide active forceful decompression of the thorax (decompression element 118 helps provide active decompression by attaching to the user [0044]) during circumferential constriction CPR (circumferential constriction CPR is provided by constriction element 112 [0044]), the CPR device comprising: a circumferential device 112 adapted to surround the thorax of a patient ([0044] paragraph 41, last 3 lines) including a drive unit (paragraph 41, lines 11-13) that provides a forceful constriction and forceful slack of the circumferential device [0042], but is silent regarding that the circumferential device is a pneumatic bladder vest and a pneumatic drive unit configured to provide a forceful inflation of the bladder vest and configured to provide a forceful deflation of the bladder vest. However, in fig. 1 Halperin discloses a pneumatic bladder vest 10 and a pneumatic drive unit (high pressure source 40 and vacuum motor 54) configured to provide a forceful inflation of the bladder vest (Col. 4, ll. 41-46) and configured to provide a forceful deflation of the bladder vest (Col. 4, ll. 49-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karve’s constriction element with a pneumatic bladder vest, as taught by Halperin, for the purpose of providing an alternate circumferential constriction element having the predictable results of providing circumferential constriction CPR to a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paradis et al. (2012/0016179) to a CPR circumferential bladder vest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785